Citation Nr: 1241184	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

Prior to the promulgation of a decision, the Veteran's authorized representative indicated in a September 2012 statement that the Veteran wished to withdraw the appeal for the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the Veteran is withdrawing his claims of entitlement to service connection for bilateral hearing loss and tinnitus, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision, the Veteran's authorized representative indicated in a September 2012 written statement that the Veteran wished to withdraw his appeal for the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  As such, the Veteran has withdrawn the appeal regarding those issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal for the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, and they are dismissed.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for tinnitus is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


